DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the grown GaAs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 10 merely recites an intended use recitation of “for epitaxially growing GaAs,” however, the claim does not actually recite a positive active step of epitaxially growing GaAs on the water-soluble lift off layer.  To provide proper antecedent basis, one suggested amendment would be to replace the term “for” with a semicolon.
Claim 10 recites the limitation "the template" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  To provide proper antecedent basis, one suggested amendment would be to replace the term “the template” with “the SrTiO3 substrate layer”.
Claim 21 recites the limitation "the grown Si or InP" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 21 merely recites an intended use recitation of “for epitaxially growing Si or InP,” however, the claim does not actually recite a positive active step of epitaxially growing Si or InP.  To provide proper antecedent basis, one suggested amendment would be to replace the term “for” with a semicolon.
Claim 21 recites the limitation "the template" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  To provide proper antecedent basis, one suggested amendment would be to replace the term “the template” with “the SrTiO3 substrate layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritzemeier et al., (WO 2010/124059).
Referring to Claim 1, Fritzemeier teaches a method of making photovoltaics (title, par. 2-7, 15, 55; Fig. 4 and 8A-8B) comprising providing a water-soluble lift off layer (800; par. 64-65) on a substrate (100/700); epitaxially growing a GaAs layer (200; “semiconductor layer;” par. 18, 19, 27) upon the water-soluble lift off layer (800); and removing the GaAs layer (200) by applying water to the water-soluble lift off layer (800) to separate the GaAs layer (200) from the substrate (100/700) (par. 65).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the water-soluble lift off layer is Sr3Al2O6 in combination with all of the limitations of Claim 1 and 2.
Regarding Claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the water-soluble lift off layer is Sr3Ga2O6 in combination with all of the limitations of Claim 1 and 3.
Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the water-soluble lift off layer is Eu3Al2O6 in combination with all of the limitations of Claim 1 and 4.
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the water-soluble lift off layer is Ca3Al2O6 in combination with all of the limitations of Claim 1 and 5.
As insofar as Claim 10 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of providing a water-soluble Sr3Al2O6 lift off layer on the SrTiO3 substrate layer; epitaxially growing GaAs on the water-soluble Sr3Al2O6 lift off layer by metalorganic vapor phase epitaxy (MOVPE); and separating the grown GaAs from the SrTiO3 substrate layer by applying water to the water-soluble Sr3Al2O6 lift off layer in combination with all of the limitations of Claim 10.
As insofar as Claim 21 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of providing a water-soluble lift off layer selected from the group consisting of Sr3Al2O6, Sr3Ga2O6, Eu3Al2O6, and Ca3Al2O6 on the SrTiO3 substrate layer; epitaxially growing Si or InP on the water-soluble lift off layer by metalorganic vapor phase epitaxy (MOVPE); and separating the grown Si or InP from the SrTiO3 substrate layer by applying water to the water-soluble lift off layer in combination with all of the limitations of Claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896